In Mandamus and Prohibition. This cause originated in this court on the filing of a complaint for writs of mandamus and prohibition. Upon consideration of relator’s request for an alternative writ,
IT IS ORDERED by the court that the request for alternative writ be, and the same is hereby, granted, and respondent is restrained from enforcing its Journal Entry of December 13, 1993 in Cuyahoga County, Ohio, Eighth Judicial District of Ohio, case No. 66604, David A. Kaufman et al. v. Henry W. Sciulli
IT IS FURTHER ORDERED by the court that respondent show cause on or before January 12, 1994, why the peremptory writ should not be issued.
Resnick and Pfeifer, JJ., dissent.